DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-16 are currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 and 4 March 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 8 and 15-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US PG-Pub 2009/0237372, hereinafter Kim.
Regarding Claim 1, Kim teaches an information processing apparatus (portable terminal 100), comprising: 
a display (display module 151); 
touch pad 400) embedded in the display (Figs. 4-5, and corresponding descriptions; [0066]) configured to detect a touch operation of a finger of a user (finger 510) on the display ([0066]-[0069]), and detect a contactless operation of an operation element over the display (Fig. 5, and corresponding descriptions; [0070]-[0078]); and 
circuitry (controller 180) configured to: 
switch a control mode of the information processing apparatus between a first control mode that controls execution of processes according to the touch operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user has touched the surface of the touch screen), and a second control mode that controls execution of processes according to the contactless operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and 
control an application program using either the first or the second control mode (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 2, Kim teaches the information processing apparatus of claim 1, wherein the circuitry switches the control mode to the second control mode ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and controls the application program using the second control mode in a case where the application program supports the contactless operation (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 3, Kim teaches the information processing apparatus of claim 1, wherein the application program is a web browsing program instructing the circuitry to control the display to display a web page (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 4, Kim teaches the information processing apparatus of claim 3, wherein the circuitry is configured to: 
control the display to scroll up the web page in a case where at least one of the plurality of sensors detects a contactless operation indicating upward scrolling (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input), and 
control the display to scroll down the web page in a case where at least one of the plurality of sensors detects a contactless operation indicating downward scrolling (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 5, Kim teaches the information processing apparatus of claim 1, wherein the plurality of sensors are a projection-type electrostatic-capacitance touch panel (Figs. 4-5, and corresponding descriptions; [0066]-[0069]).
Regarding Claim 8, Kim teaches the information processing apparatus of claim 1, wherein the circuitry is configured to increase a sensitivity of at least one of the plurality of sensors in a case where the circuitry determines that the application program supports the contactless operation ([0070]-[0078], noting how the distance detection 
Regarding Claim 15, Kim teaches an information processing method ([0002]) performed by an information processing apparatus (portable terminal 100) including a display (display module 151) and a plurality of sensors (touch pad 400) embedded in the display (Figs. 4-5, and corresponding descriptions; [0066]) configured to detect a touch operation of a finger of a user (finger 510) on the display ([0066]-[0069]), and detect a contactless operation of an operation element over the display (Fig. 5, and corresponding descriptions; [0070]-[0078]), the method comprising: 
switching a control mode of the information processing apparatus between a first control mode that controls execution of processes according to the touch operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user has touched the surface of the touch screen), and a second control mode that controls execution of processes according to the contactless operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and 
controlling, using circuitry, an application program using either the first or the second control mode (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Regarding Claim 16, Kim teaches a non-transitory computer-readable medium ([0044]) including computer program instructions ([0044]), which when executed by an information processing apparatus (portable terminal 100) including a display (display module 151) and a plurality of sensors (touch pad 400) embedded in the display (Figs. 4-5, and corresponding descriptions; [0066]) configured to detect a touch operation of a finger of a user (finger 510) on the display ([0066]-[0069]), and detect a contactless operation of an operation element over the display (Fig. 5, and corresponding descriptions; [0070]-[0078]), cause the information processing apparatus to perform a method ([0002]), the method comprising: 
switching a control mode of the information processing apparatus between a first control mode that controls execution of processes according to the touch operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user has touched the surface of the touch screen), and a second control mode that controls execution of processes according to the contactless operation ([0070]-[0078], noting how the distance detection unit 170 determines whether the user is making a contactless entry based on the time the user’s finger has stayed in a given non-contact zone), and 
controlling an application program using either the first or the second control mode (Figs. 7A-8C, and corresponding descriptions; [0082]-[0092], noting how a web browser can be manipulated based on the user input).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim as applied to claim 1 above, and further in view of Tokutake, US PG-Pub 2013/0093719, hereinafter Tokutake.
Regarding Claim 6, Kim teaches the information processing apparatus of claim 1, wherein the plurality of sensors are a touch panel (touch screen 500) that includes: 
a control integrated circuit.
However, Kim does not explicitly teach a substrate layer including an insulator film, or an electrode layer arranged below the insulator film.
Tokutake teaches a substrate layer (Tokutake: substrate layer, [0070]) including an insulator film (Tokutake: insulator film, [0070], Claim 3), and
an electrode layer (Tokutake: electrode layer, [0070]) arranged below the insulator film (Tokutake: [0070], Claim 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layers taught by Tokutake into the device taught by Kim in order to allow for more accurate and multipoint touch detection (Tokutake: [0071]), thereby providing a higher quality user experience.
Regarding Claim 7, Kim, as modified by Tokutake, teaches the information processing apparatus of claim 6, wherein the touch panel includes two layers of transparent electrodes in the electrode layer (Tokutake: [0070], Claim 4).
Regarding Claim 9, Kim teaches the information processing apparatus of claim 1, wherein the circuitry is configured to: 
receive electrostatic capacitance values output by at least one of the plurality of sensors (Figs. 4-5, and corresponding descriptions; [0066]-[0069]).

determine that an operation received at the plurality of sensors is a touch operation in a case where at least one of electrostatic capacitance values received from the plurality of sensors is greater than or equal to a first predetermined threshold value.
Tokutake teaches compare the electrostatic capacitance values to a first predetermined threshold N value (Tokutake: Figs. 4A-4C, and corresponding descriptions; [0098]-[0107], noting the first threshold is for direct entry); 
determine that an operation received at the plurality of sensors is a touch operation in a case where at least one of electrostatic capacitance values received from the plurality of sensors is greater than or equal to a first predetermined threshold value (Tokutake: Figs. 4A-4C, and corresponding descriptions; [0098]-[0107], noting the first threshold is for direct contact).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the predetermined thresholds taught by Tokutake into the device taught by Kim in order to accurately detect a touch entry for an application (Tokutake: [0107]), thereby providing a better user experience.
Regarding Claim 10, Kim, as modified by Tokutake, teaches the information processing apparatus of claim 9, wherein the circuitry is configured to: 
compare the electrostatic capacitance values to a second predetermined threshold value (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), the first predetermined threshold value being greater than the second Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), and 
determine that an operation received at the plurality of sensors is the contactless operation in a case where at least one of the electrostatic capacitance values is less than the first predetermined threshold and greater than or equal to the second predetermined threshold value (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]).
Regarding Claim 11, Kim, as modified by Tokutake, teaches the information processing apparatus of claim 10, wherein the circuitry is configured to: 
obtain two-dimensional coordinate values corresponding to positions on the plurality of sensors at which the electrostatic capacitance values output by at least one of the plurality of sensors are less than the first predetermined threshold and greater than or equal to the second predetermined threshold value (Tokutake: Figs. 3, 7 and 10, and corresponding descriptions; [0114]-[0119]), 
detect a transition pattern of the two-dimensional coordinate values(Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), 
switch the control mode to the second control mode (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), and 
control execution of a process of the application program using the second control mode based on the detected transition pattern of the obtained two-dimensional coordinate values (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0120]
Regarding Claim 12, Kim, as modified by Tokutake, teaches the information processing apparatus of claim 10, wherein the circuitry is configured to: 
detect two-dimensional coordinate information corresponding to positions on the plurality of sensors at which the electrostatic capacitance values are greater than or equal to the first predetermined threshold value (Tokutake: Figs. 3, 7, and 10, and corresponding descriptions; [0114]-[0119]), 
switch the control mode to the first control mode (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0119]), and 
control execution of the process of the application program using the first control mode based on the two dimensional coordinate information (Tokutake: Figs. 3 and 7, and corresponding descriptions; [0114]-[0120]).
Regarding Claim 13, Kim, as modified by Tokutake, teaches the information processing apparatus of claim 11, wherein the detected transition pattern of the obtained two-dimensional coordinate values is a pattern of moving from a first location in the display to a second location in the display (Tokutake: Figs. 8C, 10 and 12C, and corresponding descriptions; [0144]-[0149]).
Regarding Claim 14, Kim, as modified by Tokutake, teaches the information processing apparatus of claim 13, wherein the first location and the second location are different (Tokutake: Figs. 8C and 12C, and corresponding description; [0144]-[0149]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627